Defendant petitions for a rehearing, claiming that the verdict, even as reduced by this court, is larger than the evidence warrants *Page 42 
in that an exhibit shows that the Dodge car was taken in at the price of $85. But plaintiff also testified that in the deal the Dodge car was valued at $146. We are not justified in reducing the verdict below the highest amount the jury could award under the evidence.
Plaintiff appeals from the clerk's taxation of costs. We think defendant should not be allowed the statutory costs of $25, for no exception was taken at the trial to the instruction which permitted the jury to render an excessive verdict; nor in the motion for new trial was the amount in which it was claimed to be excessive pointed out. The taxation for two appeal bonds cannot be sustained. It is true that "in all cases the prevailing party shall be allowed his disbursements necessarily paid or incurred" (2 Mason Minn. St. 1927, § 9486). But there was no need of two bonds on the appeal. The supersedeas bond should have been given in the first place. The clerk is directed to reduce the costs by $35. So reduced the taxation is affirmed.